Title: From John Adams to Benjamin Waterhouse, 30 May 1815
From: Adams, John
To: Waterhouse, Benjamin



Waterhouse
Quincy May 30th. 1815

You made that Westphalian Couplet yourself, Sleeping or waking, nobody but you could have dreamed or thought of
Hogs of Westphalia are a saving brood
What one lets drop, the other takes for food.
It so perfectly and summarily comprehends the whole Genius and history of Party and Faction from the Ipso dixit of Pythagoras to the disciples of the Scottish Creolian of Nevis.
And does “Jonathan” think, “the Roman catholic Priest of Boston, the best Priests of Boston”? Parson Prince, the Chronologist, who exclaim’s “Oh Strange,” and “Oh sad.”
Upon clementary Principles Napoleon is the most legitimate Souvereign in Europe, having been twice elected by a great Nation. If the August conclave at Vienna can decree a King for France why may they not destine the Duke of York, or Mrs Clark to be King of our beloved united States? Why may they not lay all Nations and Kingdoms under Interdict? Popes have Sett Precedents enough.
I believe you are mistaken. It is Mackean of Bowdoin Colledge not McKean the Orator at Cambridge, who has edited Goldsmith. According to your Account, he is an Enthusiast. I have been coaxed by a fascinating Woman unto a Subscription for the Work. If your Account of it is correct, I shall wish my name to Cobbets Letters.


John Adamsah poor man, dalilah has shorn his Locks! Not his wife howeverA A